Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,202,166.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are now broader than the features included in the claims of the ‘166 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘166 patent, but does not include features relating to the “unpredictable number”, the “concatenated value” and “encrypting the concatenated value to form the altered value” as in claim 1 of the ‘166 patent.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 21-22, 24-25, 28, 30-32, 34, 37 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of U.S Patent Pub. 2016/0292666 to Chauhan or U.S. Patent Pub. 2012/0246074 to Annamalai in view of U.S. Patent Pub. 2015/0371210 to Chatterjee.
Regarding the first steps of claim 21, Chauhan teaches a method (and a “first mobile device” in claim 31, which performs these steps), comprising: 
establishing, by a first device, a wireless connection to a second device; 
transmitting a request, by the first device and to the second device, for location data indicative of a location of the second device; 
receiving, by the first device and from the second device, the location data indicative of the location of the second device (see sections [0070] to [0075] and see section [0055], which teach a mobile device executing a mobile payment application which establishes an NFC link to a point of sale (POS) device, transmits a request for location and receives it’s location, as recited in these first three steps).  

Similarly, regarding these first three steps of claims 21 and 31, Annamalai also teaches a mobile device which establishes a NFC link to an NFC terminal such as a POS device and then subsequently sends a request for the location of the NFC terminal POS device and then receives this location information as shown in Fig. 6 in steps 610 to 614, and as described in sections [0089] to [0091].   
Regarding the last three steps of claims 21 and 31 which recite:
determining, by the first device, a distance between the first device and the second device based at least in part on the received location data; 
generating, by the first device, an altered value based on the received location data and the determined distance; and 
transmitting, by the first device and to the second device, the altered value and an account identifier associated with a user of the first device, wherein the second device transmits the altered value and the account identifier to a server computer, wherein the server computer analyzes the altered value, and wherein the server computer allows access to a resource after analyzing the altered value, although Chauhan teaches that a server calculates the distance between the first and second devices (see section [0055]), as neither Chauhan or Annamalai explicitly teach these features, Chatterjee is added. 
In an analogous art, Chatterjee teaches a mobile device payment system which receives the location of the POS terminal.  See for example, section [0041], which teaches that the mobile device obtains the location of the POS device and adjusts it’s distance calculation based on the received location and then subsequently transmits this distance information back to the POS device. 
Therefore, as either of Chauhan or Annamalai teach a mobile device obtaining location information of a NFC POS device and as Chatterjee teaches a mobile device also receiving the location of an NFC device and then using this information to adjust a distance calculation and provide this distance back to the NFC POS device for authorization of a transaction as recited, it would have been obvious to modify either of Chauhan or Annamalai with these features of Chatterjee, as all these references are directed toward authorizing a transaction based on location.  

Regarding claim 37, which recite the similar steps as claim 21 (but from the point of view of the server), see the rejection of claim 21, and see the payment servers in Chauhan (502 in Fig. 4) and Chatterjee (108 in Fig. 1).   

Regarding claims 22 and 32, which recite “wherein the wireless connection is at least one of a Bluetooth Low Energy (BLE), Near Field Communication (NFC), or WiFi connection”, see both Chauhan or Annamalai and sections [0009], [0015] and [0042] of Chatterjee which teach using BLE and NFC, as recited. 
Regarding claims 24, 34 and 39, which recite “wherein the first device is a portable device and the second device is an access device”, all of the references teach that the first device is a mobile device and the second device is an access device, as recited.  Regarding claim 39 which recites that the first device is the access device and the second device is the portable device, it is noted that claim 37 recites what was the second device in claim 21 as the “first device”, therefore, the function of the claimed devices are as taught in these references.   
Regarding claim 25, which recite “wherein the portable device is a mobile phone and the access device is a POS device”, all of the references teach that the first device is a mobile device and the access device is a POS device, as recited.  
Regarding claim 28, which recites “wherein the location data comprises latitude and longitude data”, see sections [0058] to [0062] and [0077] to [0082], of Chauhan and [0031] to [0032] and [0036] of Annamalia, which teach that the location data is latitude and longitude, as recited.  
Regarding claim 30, which recites “wherein the distance is a straight line distance”, as the distances in these references, would be on the order of 1-10 meters, they would be straight line distances, as recited.  


Claims 23, 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21, 31 and 37 above, and further in view of U.S. Patent Pub. 2011/0143711 to Hirson.

Regarding claims 23, 33 and 38, which recite “wherein the first device determines a risk score based at least in part on the determined distance, wherein the altered value is further based on the risk score, and wherein the server computer allows access to the resource based at least in part on the risk score”, although section [0055] of Chauhan teaches determining a likelihood of fraud based on the distance (which is “determining a risk”), as these references do not explicitly teach a risk score per se, Hirson is added.  
In an analogous art, Hirson teaches a mobile device payment system which determines a level of risk of a transaction where the level of risk is based upon the distance between the mobile device and the POS terminal.  See for example, section [0197], which teaches that the risk is based on the distance of POS and mobile device. 
Therefore, as Chauhan/Annamalai and Chatterjee teach determining a likelihood of risk and an adjusted distance between a mobile device and as NFC POS device and as Hirson explicitly teaches determining an amount of risk based on the distance, it would have been obvious to modify the Chauhan/Annamalai and Chatterjee combination, as all these references are directed toward authorizing a transaction based on a distance and/or location of mobile devices and POS devices (as this protects against fraud). 
 
Claims 26 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21 and 31 above, and further in view of U.S. Patent Pub. 2020/0119919 to Park.

Regarding claims 26 and 35 which recite “wherein the method further comprises, in response to establishing the wireless connection to the second device, receiving, by the first device and from the second device, an unpredictable number, and wherein the generated altered value is further based on the unpredictable number”, as these references do not explicitly teach a random number per se, Park is added.  
In an analogous art, Park teaches a mobile device payment system which produces an authentication code for a transaction, which includes a random number. See for example, sections [0101] and [0102], which relate to the location of the mobile device and see Fig. 3 and section [0096], which teaches that authorization code includes a random number. 
Therefore, as Chauhan/Annamalai and Chatterjee teach generating an altered value to verify a transaction, and as Park teaches using a random number to also generate a code to authenticate a transaction, it would have been obvious to modify the Chauhan/Annamalai and Chatterjee combination to use a random number as in Park, as all these references are directed toward authorizing a transaction based on a distance and/or location of mobile devices (as this protects against fraud). 
 

Claims 27, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 21, 31 and 37 above, and further in view of U.S. Patent Pub. 2016/0239817 to Chene.

Regarding claim 27, which recites “wherein the altered value is an encrypted value”, as these references do not explicitly teach an encrypted value, Chene is added.  
In an analogous art, Chene teaches a mobile device payment system which uses encrypted transmissions between the mobile device and the payment server.  See for example, section [0018], which teaches that the mobile device encrypts the values and communications to the transaction server. 
Therefore, as Chauhan/Annamalai and Chatterjee teach performing POS transactions with mobile devices and transmitting the altered value, and as Chene explicitly teaches that all communications between the mobile device and server are encrypted, it would have been obvious to one of ordinary skill in the art to modify the Chauhan/Annamalai/Chatterjee combination for reasons as in Chene, which is that POS transactions include important account numbers, etc., which should be protected to avoid theft and loss, as would be desired.
Regarding claims 36 and 40, which recite “wherein the altered value is at least one of an encrypted value or hashed value”, see the rejection of claim 27 above, where Chene teaches encrypting the value, as recited.  


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 21 above, and further in view of U.S. Patent 9,672,512 to Gailloux.

Regarding claim 29, which recites “wherein the altered value is a hashed value”, as these references do not explicitly teach a hashed value, Gailloux is added.  
In an analogous art, Gailloux teaches a mobile device payment system which uses encrypted/hashed values in transmissions between the mobile device and the payment server.  See for example, claim 20, which teaches that the mobile device provides a hashed value to the transaction server. 
Therefore, as Chauhan/Annamalai and Chatterjee teach performing POS transactions with mobile devices and transmitting the altered value, and as Gailloux explicitly teaches using or providing a hashed value, it would have been obvious to one of ordinary skill in the art to modify the Chauhan/Annamalai/Chatterjee combination for reasons as in Gailloux, which is that POS transactions include important account numbers, etc., which should be protected to avoid theft and loss, as would be desired.
  






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646